Exhibit 10.1

Infinera Corporation

140 Caspian Court

Sunnyvale, California 94089

April 13, 2020

Oaktree Optical Holdings, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attn: Amy H. Rice

Ladies and Gentlemen:

This letter (this “Agreement”) constitutes the agreement between (a) Infinera
Corporation (“Company”) and (b) Oaktree Optical Holdings, L.P. (“Oaktree”).
Company and Oaktree are collectively referred to as the “Parties.” Oaktree and
each Affiliate (as defined below) and Associate (as defined below) of Oaktree,
including each of the Persons (as defined below) set forth on Exhibit A, are
collectively referred to as the “Oaktree Group.”

1. Oaktree Designee. Effective as of the date of this Agreement, Company’s Board
of Directors (the “Board”) will take all action necessary (including increasing
the size of the Board) to appoint Amy H. Rice (the “Oaktree Designee”) as a
Class I director with a term expiring at Company’s 2020 Annual Meeting of
Stockholders (the “2020 Annual Meeting”). Such appointment will be effective no
later than three Business Days (as defined below) following the date of this
Agreement.

2. Nomination of the Oaktree Designee at the 2020 Annual Meeting. Subject to
paragraph 4, Company will take all action necessary to include the Oaktree
Designee on the Board’s slate of director nominees standing for election at the
2020 Annual Meeting. If the Oaktree Designee is included on the Board’s slate of
director nominees at the 2020 Annual Meeting, then Company will recommend that
Company’s stockholders vote, and will solicit proxies, in favor of the election
of the Oaktree Designee at the 2020 Annual Meeting and otherwise support the
Oaktree Designee for election in a manner no less rigorous and favorable than
the manner in which Company supports its other director nominees at the 2020
Annual Meeting.

3. Replacement of the Oaktree Designee. During the Restricted Period (as defined
below) but subject to paragraph 4, if the Oaktree Designee ceases to be a member
of the Board for any reason, then Oaktree will have the right to identify (and
the Board will take all action necessary to promptly, and in any event within
five Business Days, appoint) another person (a “Replacement Oaktree Designee”)
to serve as a director in place of the Oaktree Designee. Any Replacement Oaktree
Designee must (a) be a principal, officer or employee of a member of the Oaktree
Group; (b) be reasonably acceptable to the Board; (c) be qualified to serve as a
member of the Board under all applicable corporate governance policies or
guidelines of Company and the Board and applicable legal and regulatory
requirements; (d) meet the independence requirements with respect to Company of
the listing rules of The Nasdaq Stock Market (“Nasdaq”) (the requirements in
clauses (c) and (d), the “Independence Requirements”); and



--------------------------------------------------------------------------------

(e) have complied with Company’s procedures for new director candidates
(including the full completion of a directors and officers questionnaire,
undergoing a customary background check, and participating in interviews with
the members of the Board’s Nominating and Governance Committee and the Board)
(such procedures, the “Candidate Review Procedures”). Upon becoming a member of
the Board, the Replacement Oaktree Designee will succeed to all of the rights
and privileges, and will be bound by the terms and conditions, of the Oaktree
Designee under this Agreement.

4. Resignation of the Oaktree Designee. Company’s obligations under paragraph 2
and paragraph 3, paragraph 5 and paragraph 6 will immediately terminate upon the
earliest of: (a) the Oaktree Group no longer beneficially owning shares of
Company’s common stock (which shares are determined to be Net Long Shares (as
defined below)) representing in the aggregate at least five percent of Company’s
then-outstanding common stock; (b) any Restricted Person (as defined below)
breaching this Agreement and such breach is not cured (if capable of being
cured) within 15 days after receipt by Oaktree from Company of written notice
specifying the breach; or (c) the submission by any Restricted Person of any
director nominations in connection with any meeting of Company’s stockholders.
In addition, upon the occurrence of any event described in the previous
sentence, the Oaktree Designee will, and Oaktree will take all action necessary
to cause the Oaktree Designee to, concurrently resign from the Board.

5. Independent Designee. Company and Oaktree will reasonably cooperate to
identify an individual (the “Independent Designee”) to serve as a Class III
director with a term expiring at Company’s 2022 Annual Meeting of Stockholders.
The Independent Designee must (a) not (i) be an employee, director, general
partner, manager or other agent of any member of the Oaktree Group; (ii) be a
limited partner, member or other investor in any member of the Oaktree Group or
(iii) be party to any agreement, arrangement or understanding, written or oral,
with any member of the Oaktree Group regarding such person’s service on the
Board; (b) meet the Independence Requirements; (c) have complied with the
Candidate Review Procedures; and (d) be unanimously recommended to the Board by
the Board’s Nominating and Governance Committee (the “NGC Committee”). Oaktree
will be permitted to submit the names of individuals for consideration as the
Independent Designee and such individuals will be considered in good faith by
the NGC Committee. Promptly, and in any event within five Business Days, after
being recommended to the Board by the NGC Committee, the Board will take all
action necessary (including increasing the size of the Board) to appoint the
Independent Designee to the Board. Company and Oaktree intend for the
Independent Designee to have been appointed to the Board no later than 120 days
following the conclusion of the 2020 Annual Meeting.

6. Replacement of the Independent Designee. During the Restricted Period, if the
Independent Designee ceases to be a member of the Board for any reason (other
than because the Independent Designee is not nominated by the Board to stand for
election at an annual meeting of stockholders of Company or is not elected by
stockholders at the applicable annual meeting of stockholders), then Company and
Oaktree will cooperate to identify another person (the “Replacement Independent
Designee”) to serve as a director in place of the Independent Designee. The
Replacement Independent Designee must (i) meet the Independence Requirements;
(ii) have complied with the Candidate Review Procedures; and (iii) be
unanimously recommended to the Board by the NGC Committee. Promptly, and in any
event

 

-2-



--------------------------------------------------------------------------------

within five Business Days, after being recommended to the Board by the NGC
Committee, after being recommended to the Board by the NGC Committee, the Board
will take all action necessary to appoint the Replacement Independent Designee
to the Board. Upon becoming a member of the Board, the Replacement Independent
Designee will succeed to all of the rights and privileges, and will be bound by
the terms and conditions, of the Independent Designee under this Agreement.

7. Committee Matters.

(a) Oaktree Designee. In connection with the Oaktree Designee’s appointment to
the Board, the Oaktree Designee will be appointed to the NGC Committee.

(b) Independent Designee. The Independent Designee will be provided the
opportunity to be appointed to at least one of the Board’s standing committees
in connection with joining the Board.

(c) Committee Meetings. The Oaktree Designee will be invited to attend meetings
of, and receive all materials provided to, members of any of the Board’s
committees on which the Oaktree Designee does not serve.

(d) Future Committees. Subject to Company’s Corporate Governance Guidelines, as
they may be amended from time to time (the “Guidelines”), the listing rules of
Nasdaq and applicable law, the Board and all applicable committees of the Board
will take all action necessary to ensure that each committee of the Board formed
after the date of this Agreement and during the Restricted Period includes at
least one of the Oaktree Designee or the Independent Designee. The chair of any
such committee will be chosen by the Board from time to time.

8. Recusal. Oaktree understands and agrees that the Board or any of its
committees, in the exercise of its fiduciary duties, may require that the
Oaktree Designee recuse himself or herself from any Board or committee meeting
or portion thereof at which the Board or any such committee is evaluating or
taking action with respect to (a) the exercise of any of Company’s rights or
enforcement of any of the obligations under this Agreement; (b) any action taken
in response to actions taken or proposed by any member of the Oaktree Group with
respect to Company; or (c) any proposed transaction between Company and any
member of the Oaktree Group.

9. Compliance with Laws and Company Policies. Oaktree acknowledges that the
Oaktree Designee (and any Replacement Oaktree Designee, as applicable), upon
appointment to the Board, will be governed by the same laws, policies,
procedures, processes, codes, rules, standards and guidelines applicable to
members of the Board, including Company’s code of conduct, insider trading
policy, Regulation FD policy, related party transactions policy and the
Guidelines, in each case in effect and as amended from time to time.

10. Confidentiality. Company agrees that the Oaktree Designee may, subject to,
and solely in accordance with the terms of, a customary confidentiality
agreement between Company and Oaktree, provide confidential information of
Company to the members of the Oaktree Group for the purpose of assisting the
Oaktree Designee in such person’s role as a director of Company

 

-3-



--------------------------------------------------------------------------------

and related compliance matters. Such confidentiality agreement will restrict the
disclosure and use by the members of the Oaktree Group and other Restricted
Persons of such confidential information. Company and Oaktree will cooperate to
prepare and enter into such agreement as promptly as practicable following the
execution and delivery of this Agreement.

11. No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, Company and the Oaktree Group each acknowledge that the Oaktree
Designee, during the Oaktree Designee’s service as a director of Company, will
not be prohibited from acting in the Oaktree Designee’s capacity as a director
or from complying with the Oaktree Designee’s fiduciary duties as a director of
Company (including voting on any matter submitted for consideration by the
Board, participating in deliberations or discussions of the Board, and making
suggestions or raising any issues or recommendations to the Board).

12. Director Benefits. The Oaktree Designee will be entitled to the same
director benefits as other members of the Board, including (a) reimbursement for
such director’s expenses on the same basis as all other non-employee directors
of Company; and (b) the same rights of indemnification and directors’ and
officers’ liability insurance coverage as the other non-employee directors of
Company as such rights may exist from time to time. The Independent Designee
will be entitled to the same director benefits as other members of the Board,
including (a) compensation for such director’s service as a director and
reimbursement for such director’s expenses on the same basis as all other
non-employee directors of Company; (b) equity-based compensation grants and
other benefits, if any, on the same basis as all other non-employee directors of
Company; and (c) the same rights of indemnification and directors’ and officers’
liability insurance coverage as the other non-employee directors of Company as
such rights may exist from time to time.

13. Assistance with Other Stockholders. From time to time during the Restricted
Period, Oaktree will reasonably cooperate with Company in conveying to, and
discussing with, Company’s stockholders the support of Oaktree for the Board,
including by meeting with such stockholders in consultation and coordination
with Company. As reasonably requested by the Board, Oaktree will publicly
(a) disclose its support for the Board’s slate of director nominees standing for
election; and (b) recommend that Company’s stockholders also support the Board’s
slate of director nominees standing for election.

14. Voting Commitment. During the Restricted Period, at each annual or special
meeting of Company’s stockholders (including any adjournments, postponements or
other delays thereof) or action by written consent, Oaktree will cause all
Voting Securities (as defined below) that are beneficially owned by any member
of the Oaktree Group to be (a) present for quorum purposes, if applicable; and
(b) voted or consented (i) in favor of the election of each person nominated by
the Board for election as a director; (ii) against any proposals or resolutions
to remove any member of the Board; and (iii) in accordance with the
recommendation of the Board on all other proposals or business that may be the
subject of stockholder action at such meeting or action by written consent.
Notwithstanding the foregoing, (A) if Institutional Shareholder Services Inc.
(“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”) recommends a vote inconsistent
with the recommendation of the Board at any annual or special meeting of
Company’s stockholders during the Restricted Period with respect to
(1) Company’s “say-on-pay” proposal or (2) any other proposal (other than the
election or removal of directors), then the members of the Oaktree Group will be
permitted to vote in accordance with the recommendation of ISS or Glass Lewis;
and (B) the members of the Oaktree Group will be permitted to vote in their sole
discretion on any proposals related to any Extraordinary Transaction (as defined
below).

 

-4-



--------------------------------------------------------------------------------

15. Standstill. During the Restricted Period, Oaktree will not, and will cause
each member of the Oaktree Group, as well as the principals, non-independent
directors, general partners, officers and employees of each member of the
Oaktree Group (such persons, together with the members of the Oaktree Group, the
“Restricted Persons”), not to, in any way, directly or indirectly (in each case,
except as expressly permitted by this Agreement):

(a) with respect to Company or the Voting Securities, (i) make, participate in
or encourage any “solicitation” (as such term is used in the proxy rules of the
Securities and Exchange Commission (the “SEC”), including any solicitations
contemplated by Rule 14a-2(b) promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”)) of proxies or consents with respect to the election
or removal of directors or any other matter or proposal; (ii) become a
“participant” (as such term is used in the proxy rules of the SEC) in any such
solicitation of proxies or consents; (iii) seek to advise, encourage or
influence any Person, or assist any Person in so encouraging, advising or
influencing any Person, with respect to the giving or withholding of any proxy,
consent or other authority to vote or act (other than such encouragement, advice
or influence that is consistent with the Board’s recommendation in connection
with such matter, if applicable); or (iv) initiate, encourage or participate,
directly or indirectly, in any “vote no,” “withhold” or similar campaign;

(b) initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC, including any solicitations contemplated by Rule 14a-2(b)
promulgated under the Exchange Act) Company’s stockholders for the approval of
any shareholder proposal, whether made pursuant to Rule 14a-4 or Rule 14a-8
promulgated under the Exchange Act, or otherwise, or cause or encourage any
Person to initiate or submit any such shareholder proposal;

(c) with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) promulgated
under the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or hold a “stockholder forum”;

(d) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the nomination of, or encourage any Person to nominate or propose the
nomination of or recommend the nomination of, any candidate to the Board; or
(iii) seek, alone or in concert with others, or encourage any Person to seek,
the removal of any member of the Board;

(e) (i) call or seek to call a special meeting of stockholders, or encourage any
Person to call a special meeting of stockholders; (ii) act or seek to act by
written consent of stockholders; or (iii) make a request for any stockholder
list or other records of Company;

 

-5-



--------------------------------------------------------------------------------

(f) other than solely with other Restricted Persons with respect to Voting
Securities now or subsequently owned by them, (i) form, join (whether or not in
writing), encourage, influence, advise or participate in a partnership, limited
partnership, syndicate or other group, including a “group” as defined pursuant
to Section 13(d) of the Exchange Act, with respect to any Voting Securities
(other than any group comprised solely of Restricted Persons); (ii) deposit any
Voting Securities into a voting trust, arrangement or agreement; or
(iii) subject any Voting Securities to any voting trust, arrangement or
agreement (other than granting proxies in solicitations approved by the Board);

(g) (i) make any offer or proposal (with or without conditions) with respect to
any tender offer, exchange offer, merger, amalgamation, consolidation,
acquisition, business combination, recapitalization, consolidation,
restructuring, liquidation, dissolution or similar extraordinary transaction
involving Company, any of its subsidiaries or any of their respective securities
or assets (each, an “Extraordinary Transaction”) and any Restricted Person;
(ii) knowingly solicit any Person not a party to this Agreement (a “Third
Party”) to, on an unsolicited basis, make an offer or proposal (with or without
conditions) with respect to any Extraordinary Transaction, or encourage,
initiate or support any Third Party in making such an offer or proposal;
(iii) participate in any way in, either alone or in concert with others, any
Extraordinary Transaction; or (iv) prior to such proposal becoming public,
publicly comment on any proposal regarding any Extraordinary Transaction by a
Third Party (it being understood that this clause (g) will not restrict any
Restricted Person from tendering shares, receiving payment for shares or
otherwise participating in any such Extraordinary Transaction on the same basis
as other stockholders of Company);

(h) institute, solicit, assist or join, as a party, any litigation, arbitration
or other proceeding against or involving Company, its Affiliates or any of their
respective current or former directors or officers (including derivative
actions), except that the foregoing will not prevent any Restricted Person from
(i) bringing litigation to enforce the provisions of this Agreement instituted
in accordance with this Agreement; (ii) making counterclaims with respect to any
proceeding initiated by, or on behalf of, Company or its Affiliates against a
Restricted Person; (iii) bringing bona fide commercial disputes that do not in
any manner relate to the subject matter of this Agreement; (iv) exercising
statutory appraisal rights; or (v) responding to or complying with a validly
issued legal process;

(i) take any action in support of, or make any proposal or request that
constitutes: (i) controlling, changing or influencing the Board or management of
Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board; (ii) controlling, changing or
influencing the capitalization, stock repurchase programs and practices, capital
allocation programs and practices, or dividend policy of Company;
(iii) controlling, changing or influencing Company’s management, business or
corporate structure; (iv) seeking to have Company waive or make amendments or
modifications to its certificate of incorporation or bylaws; (v) causing a class
of securities of Company to be delisted from, or to cease to be authorized to be
quoted on, any securities exchange; or (vi) causing a class of securities of
Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

 

-6-



--------------------------------------------------------------------------------

(j) sell, offer or agree to sell to any Third Party, through swap or hedging
transactions, derivative agreements or otherwise, any voting rights decoupled
from the underlying Voting Securities;

(k) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including any put or call option or swap transaction) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of Company;

(l) other than through non-public communications with Company that would not
reasonably be expected to trigger public disclosure obligations for any Party,
make or disclose any statement regarding any intent, purpose, plan or proposal
with respect to the Board, Company or its management, policies, affairs or
assets, or the Voting Securities or this Agreement, that is inconsistent with
the provisions of this Agreement, including any intent, purpose, plan or
proposal that is conditioned on, or that would require, the waiver, amendment,
nullification or invalidation of any provision of this Agreement, or take any
action that could require Company to make any public disclosure relating to any
such intent, purpose, plan, proposal or condition;

(m) make or cause to be made any statement that disparages, calls into
disrepute, slanders, impugns, casts in a negative light or otherwise damages the
reputation of Company or any of its Affiliates, Associates, subsidiaries,
successors or assigns, or any of its or their respective current or former
officers, directors, employees, stockholders, agents, attorneys, advisors or
representatives, or any of its or their respective businesses, products or
services, in any manner that would reasonably be expected to damage the business
or reputation of the other or its businesses, products or services (including
any statements regarding Company’s strategy, operations, performance, products
or services), it being understood that this clause (m) will not restrict the
ability of any Person to (i) comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over such Person; or (ii) enforce such Person’s rights pursuant to
this Agreement;

(n) compensate or enter into any agreement, arrangement or understanding,
whether written or oral, to compensate any person for his or her service as a
director of Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement) or other form of compensation directly
or indirectly related to Company or its securities;

(o) other than with other Restricted Persons, enter into any negotiations,
agreements (whether written or oral), arrangements or understandings with, or
advise, finance, assist or encourage, any Third Party to take any action that
the Restricted Persons are prohibited from taking pursuant to this Agreement;

(p) acquire, offer, agree or propose to acquire, whether by purchase, tender or
exchange offer, through the acquisition of control of another Person, by joining
a partnership, limited partnership, syndicate or other group (including a
“group” as defined pursuant to Section 13(d) of the Exchange Act), through swap
or hedging transactions, or otherwise, or direct any

 

-7-



--------------------------------------------------------------------------------

Third Party in the acquisition of, any securities of Company or any rights
decoupled from the underlying securities of Company that would result in the
Oaktree Group in the aggregate owning, controlling or otherwise having any
beneficial or other ownership interest of more than 19.9 percent of the
then-outstanding Voting Securities (including, for purpose of this calculation,
all Voting Securities that such member of the Oaktree Group has the right to
acquire pursuant to the exercise of any rights in connection with any securities
or any agreement, regardless of when such rights may be exercised and whether
they are conditional and including economic ownership pursuant to a cash settled
call option or other derivative security, contract or instrument primarily
related to the price of Voting Securities); or

(q) other than through open market broker sale transactions where the identity
of the purchaser is not known and in underwritten widely dispersed public
offerings, sell, offer or agree to sell, through swap or hedging transactions or
otherwise, the securities of Company to any Third Party that, to the knowledge
of any member of the Oaktree Group (after due inquiry in connection with a
private, non-open market transaction, it being understood that such knowledge
shall be deemed to exist with respect to any publicly available information,
including information in documents filed with the SEC), would result in such
Third Party, together with its Affiliates and Associates, owning, controlling or
otherwise having any beneficial or other ownership interest of more than
4.9 percent of the then-outstanding Voting Securities or that would increase the
beneficial or other ownership interest of any Third Party who, together with its
Affiliates and Associates, has a beneficial or other ownership interest of more
than 4.9 percent, except for Schedule 13G filers that are mutual funds, pension
funds, index funds or investment fund managers with no known history of activism
or known plans to engage in activism (in each case, other than Brookfield (as
defined below)).

16. DGCL 203 Matters.

(a) In General. The Oaktree Group understands and agrees that this Agreement
(including the approval by the Board of this Agreement) does not constitute, and
the Board has not granted, any waiver, endorsement or other approval of any
acquisition of Company’s common stock by any member of the Oaktree Group for
purposes of Section 203 of the Delaware General Corporation Law (“DGCL”). The
Oaktree Group acknowledges that any future request for such a waiver,
endorsement or approval by any member of the Oaktree Group will be evaluated and
determined by the Board when and if made.

(b) Additional Protections.

(i) Interested Stockholder Combinations. Company agrees that it will not engage
in any business combination (as defined below) with any interested stockholder
(as defined below) for a period of three years following the time that such
stockholder became an interested stockholder, unless:

(1) prior to such time, the Board approved either the business combination or
the transaction that resulted in the stockholder becoming an interested
stockholder;

 

-8-



--------------------------------------------------------------------------------

(2) upon consummation of the transaction that resulted in the stockholder
becoming an interested stockholder, the interested stockholder owned at least
85 percent of the voting stock (as defined below) of Company outstanding at the
time that the transaction commenced, excluding for purposes of determining the
voting stock outstanding (but not the outstanding voting stock owned by the
interested stockholder) those shares owned by (a) persons who are directors and
also officers and (b) employee stock plans in which employee participants do not
have the right to determine confidentially whether shares held subject to the
plan will be tendered in a tender or exchange offer; or

(3) at or subsequent to such time, the business combination is approved by the
Board and authorized at an annual or special meeting of stockholders, and not by
written consent, by the affirmative vote of at least 662⁄3 percent of the
outstanding voting stock of Company that is not owned by the interested
stockholder.

(ii) Definitions. For purposes of this paragraph 16(b) only:

(1) The term “affiliate” means a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, another person.

(2) The term “associate,” when used to indicate a relationship with any person,
means: (i) any corporation, partnership, unincorporated association or other
entity of which such person is a director, officer or partner or is, directly or
indirectly, the owner of 20 percent or more of any class of voting stock;
(ii) any trust or other estate in which such person has at least a 20 percent
beneficial interest or as to which such person serves as trustee or in a similar
fiduciary capacity; and (iii) any relative or spouse of such person, or any
relative of such spouse, who has the same residence as such person.

(3) The term “business combination,” when used in reference to Company and any
interested stockholder of Company, means:

a) any merger or consolidation of Company or any direct or indirect
majority-owned subsidiary of Company (a) with the interested stockholder or
(b) with any other corporation, partnership, unincorporated association or other
entity if the merger or consolidation is caused by the interested stockholder
and as a result of such merger or consolidation paragraph 16(b)(i) is not
applicable to the surviving entity;

b) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
(in one transaction or a series of transactions), except proportionately as a
stockholder of Company, to or with the interested stockholder, whether as part
of a dissolution or otherwise, of assets of Company or of any direct or indirect
majority-owned subsidiary of Company which assets have an aggregate market value
equal to 10 percent or more of either the aggregate market value of all the
assets of Company determined on a consolidated basis or the aggregate market
value of all the outstanding stock of Company;

 

-9-



--------------------------------------------------------------------------------

c) any transaction that results in the issuance or transfer by Company or by any
direct or indirect majority-owned subsidiary of Company of any stock of Company
or of such subsidiary to the interested stockholder, except: (a) pursuant to the
exercise, exchange or conversion of securities exercisable for, exchangeable for
or convertible into stock of Company or any such subsidiary which securities
were outstanding prior to the time that the interested stockholder became such;
(b) pursuant to a merger under Section 251(g) of the DGCL; (c) pursuant to a
dividend or distribution paid or made, or the exercise, exchange or conversion
of securities exercisable for, exchangeable for or convertible into stock of
Company or any such subsidiary which security is distributed, pro rata to all
holders of a class or series of stock of Company subsequent to the time the
interested stockholder became such; (d) pursuant to an exchange offer by Company
to purchase stock made on the same terms to all holders of said stock; or
(e) any issuance or transfer of stock by Company; provided, however, that in no
case under clauses (c)-(e) of this paragraph 16(b)(ii)(3)c) shall there be an
increase in the interested stockholder’s proportionate share of the stock of any
class or series of Company or of the voting stock of Company (except as a result
of immaterial changes due to fractional share adjustments);

d) any transaction involving Company or any direct or indirect majority-owned
subsidiary of Company that has the effect, directly or indirectly, of increasing
the proportionate share of the stock of any class or series, or securities
convertible into the stock of any class or series, of Company or of any such
subsidiary that is owned by the interested stockholder, except as a result of
immaterial changes due to fractional share adjustments or as a result of any
purchase or redemption of any shares of stock not caused, directly or
indirectly, by the interested stockholder; or

e) any receipt by the interested stockholder of the benefit, directly or
indirectly (except proportionately as a stockholder of Company), of any loans,
advances, guarantees, pledges, or other financial benefits (other than those
expressly permitted in paragraph 16(b)(ii)(3)a) through
paragraph 16(b)(ii)(3)d)) provided by or through Company or any direct or
indirect majority-owned subsidiary.

(4) The term “control,” including the terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting stock, by contract, or
otherwise. A person who is the owner of 20 percent or more of the outstanding
voting stock of any corporation, partnership, unincorporated association or
other entity shall be presumed to have control of such entity, in the absence of
proof by a preponderance of the evidence to the contrary. Notwithstanding the
foregoing, a presumption of control shall not apply where such person holds
voting stock, in good faith and not for the purpose of circumventing this
paragraph 16(b), as an agent, bank, broker, nominee, custodian or trustee for
one or more owners who do not individually or as a group have control of such
entity.

(5) The term “interested stockholder” means any person (other than Company or
any direct or indirect majority-owned subsidiary of Company) (it being
understood that any member of the Oaktree Group and any of its affiliates and
associates may be an interested stockholder) that (a) is the owner of 15 percent
or more of the then-outstanding shares of voting stock of Company or (b) is an
affiliate or associate of Company and was the owner of 15 percent or more of the
then-outstanding shares of voting stock of Company at any time within the three
year period immediately prior to the date on which it is sought to be determined
whether such person is an interested stockholder; and the affiliates and
associates of

 

-10-



--------------------------------------------------------------------------------

such person; provided, however, that “interested stockholder” shall not include
any person whose ownership of shares in excess of the 15 percent limitation set
forth herein is the result of any action taken solely by Company; provided that
such person shall be an interested stockholder if thereafter such person
acquires additional shares of voting stock of Company except as a result of
further corporate action not caused, directly or indirectly, by such person. For
the purpose of determining whether a person is an interested stockholder, the
voting stock of Company deemed to be outstanding shall include stock deemed to
be owned by the person through application of the definition of “owner” below
but shall not include any other unissued stock of Company that may be issuable
pursuant to any agreement, arrangement or understanding, or upon exercise of
conversion rights, warrants or options, or otherwise.

(6) The term “owner,” including the terms “own” and “owned,” when used with
respect to any stock, means a person that individually or with or through any of
its affiliates or associates:

a) beneficially owns such stock, directly or indirectly;

b) has (a) the right to acquire such stock (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, warrants or options, or otherwise; provided, however, that a
person shall not be deemed the owner of stock tendered pursuant to a tender or
exchange offer made by such person or any of such person’s affiliates or
associates until such tendered stock is accepted for purchase or exchange; or
(b) the right to vote such stock pursuant to any agreement, arrangement or
understanding; provided, however, that a person shall not be deemed the owner of
any stock because of such person’s right to vote such stock if the agreement,
arrangement or understanding to vote such stock arises solely from a revocable
proxy or consent given in response to a proxy or consent solicitation made to
ten or more persons; or

c) has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except voting pursuant to a revocable proxy or consent as
described in paragraph 16(b)(ii)(6)b)(b)), or disposing of such stock with any
other person that beneficially owns, or whose affiliates or associates
beneficially own, directly or indirectly, such stock.

(7) The term “person” means any individual, corporation, partnership,
unincorporated association or other entity.

(8) The term “stock” means, with respect to any corporation, capital stock and,
with respect to any other entity, any equity interest.

(9) The term “voting stock” means stock of any class or series entitled to vote
generally in the election of directors.

17. Non-Disparagement. During the Restricted Period, Company will not, and will
direct its directors, officers and employees not to, make or cause to be made
any statement that disparages, calls into disrepute, slanders, impugns, casts in
a negative light or otherwise damages the reputation of any member of the
Oaktree Group or any of their respective Affiliates,

 

-11-



--------------------------------------------------------------------------------

Associates, subsidiaries, successors or assigns, or any of its or their
respective current or former officers, directors, employees, stockholders,
agents, attorneys, advisors or representatives. This paragraph 17 will not
restrict the ability of any Person to (a) comply with any subpoena or other
legal process or respond to a request for information from any governmental
authority with jurisdiction over such Person; or (b) enforce such Person’s
rights pursuant to this Agreement;

18. Compliance with this Agreement. Oaktree will cause the Restricted Persons to
comply with the terms of this Agreement and will be responsible for any breach
of the terms of this Agreement by any Restricted Person (even if such Restricted
Person is not a party to this Agreement).

19. Expense Reimbursement. Within five Business Days of the receipt of
appropriate documentation, Company will reimburse Oaktree for its reasonable and
documented out-of-pocket fees and expenses (including legal expenses) (up to a
maximum of $75,000) incurred by Oaktree in connection with the negotiation and
execution of this Agreement and related matters. Except as set forth in the
preceding sentence, all fees, costs and expenses incurred in connection with
this Agreement will be paid by the Person incurring such fee, cost or expense.

20. Public Disclosure.

(a) Press Release. No later than 5:30 a.m., Pacific time, on April 14, 2020,
Company and Oaktree will issue a joint press release in the form attached as
Exhibit B (the “Press Release”). Neither Company nor Oaktree will make any
public statements with respect to the matters covered by this Agreement
(including in the Schedule 13D (as defined below) or in any other filing with
the SEC, any other regulatory or governmental agency, any stock exchange or in
any materials that would reasonably be expected to be filed with the SEC) that
are inconsistent with, or otherwise contrary to, the statements in the Press
Release. Oaktree will cause the members of the Oaktree Group not to make any
public statements with respect to the matters covered by this Agreement
(including in the Schedule 13D or in any other filing with the SEC, any other
regulatory or governmental agency, any stock exchange or in any materials that
would reasonably be expected to be filed with the SEC) that are inconsistent
with, or otherwise contrary to, the statements in the Press Release.

(b) Form 8-K. Company will promptly prepare and file (but not before the
issuance of the Press Release) with the SEC a Current Report on Form 8-K (the
“Form 8-K”) reporting the entry into this Agreement. All disclosure in the Form
8-K will be consistent with this Agreement. Company will provide Oaktree and its
counsel with a reasonable opportunity to review and comment on the Form 8-K
prior to filing, and will consider in good faith any changes proposed by Oaktree
or its counsel. The Form 8-K will include this Agreement as an exhibit.

(c) Amended Schedule 13D. Oaktree will promptly prepare and file (but not before
the issuance of the Press Release) with the SEC an amendment to its Schedule 13D
(the “Amended Schedule 13D”) with respect to Company reporting the entry into
this Agreement. All disclosure in the Amended Schedule 13D will be consistent
with this Agreement. Oaktree will provide Company and its counsel with
reasonable opportunity to review and comment on the Amended Schedule 13D prior
to filing, and will consider in good faith any changes proposed by Company or
its counsel. The Amended Schedule 13D will include this Agreement as an exhibit.

 

-12-



--------------------------------------------------------------------------------

21. Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement (it being understood that (i) none of
Brookfield Asset Management Inc., any of its Affiliates or any portfolio
companies of any of the foregoing (collectively, “Brookfield”) will be deemed to
be an Affiliate or Associate of Oaktree or any member of the Oaktree Group for
the purposes of this Agreement; and (ii) for purposes of this Agreement, no
member of the Oaktree Group will be deemed to be an Affiliate or Associate of
Brookfield); (c) “Associate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Associates of any
Person after the date of this Agreement, but will exclude any Person not
controlled by or under common control with the related Person; (d) “beneficially
own,” “beneficially owned” and “beneficial ownership” has the meaning set forth
in Rule 13d-3 and Rule 13d-5(b)(1) promulgated under the Exchange Act;
(e) “Business Day” means any day other than a Saturday, Sunday or a day on which
the Federal Reserve Bank of San Francisco is closed; (f) “Net Long Shares” will
be limited to the number of shares of Company’s common stock that are
beneficially owned by any Person that constitute such Person’s net long position
as defined in Rule 14e-4 promulgated under the Exchange Act (except that for
purposes of such definition, the date that the tender offer is first announced
will instead refer to the date for determining or documenting such Person’s Net
Long Shares and the reference to the highest tender price will refer to the
market price on such date) and, to the extent not covered by such definition,
reduced by any shares as to which such Person does not have the right to vote or
direct the vote as of the date for determining or documenting or as to which
such Person has entered into a derivative or other agreement, arrangement or
understanding that hedges or transfers, in whole or in part, directly or
indirectly, any of the economic consequences of ownership of such shares, it
being understood that whether shares constitute Net Long Shares will be decided
by the Board in its reasonable determination; (g) “Restricted Period” means the
period from the date of this Agreement until 11:59 p.m., Pacific time, on the
day that is the later of (1) 30 days prior to the deadline for the submission of
stockholder nominations of directors and business proposals for Company’s 2021
Annual Meeting of Stockholders or (2) 10 days after the Oaktree Designee is no
longer serving on the Board (including pursuant to paragraph 4); and (h) “Voting
Securities” means the shares of Company’s common stock and any other securities
of Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, such shares or other
securities, whether or not subject to the passage of time or other
contingencies.

22. Interpretations. The words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.” Unless the context
requires otherwise, “or” is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument, law, rule or statute defined or referred to in
this Agreement means, unless otherwise indicated, such agreement, instrument,
law, rule or statute as from time to time amended, modified or supplemented. The
measure of a period of one month or year for purposes of this Agreement will be
the day of the following month or year corresponding to the starting date. If no
corresponding date exists, then the end date of such period being measured will
be the next actual day of the following month or year (for example, one month
following February 18 is March 18 and one month following March 31 is May 1).

 

-13-



--------------------------------------------------------------------------------

23. Representations of Oaktree. Oaktree, on behalf of itself and each member of
the Oaktree Group, represents that (a) its authorized signatory set forth on the
signature page to this Agreement has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind such member; (b) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such member, enforceable against it in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles;
(c) this Agreement does not and will not violate any law, any order of any court
or other agency of government, its organizational documents, or conflict with,
result in a material breach of or constitute (with due notice or lapse of time
or both) a default under any agreement or other instrument to which Oaktree or
such member is bound, or result in the creation or imposition of, or give rise
to, any material lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever; and (d) as of the date of this Agreement, it
has not, and no other member of the Oaktree Group has, directly or indirectly,
compensated or entered into any agreement, arrangement or understanding to
compensate any person for his or her service as a director of Company with any
cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement) or other form of compensation directly or indirectly related to
Company or its securities. Oaktree represents and warrants that as of the date
of this Agreement, Oaktree is the beneficial owner of an aggregate of
[25,175,384] shares of Company’s common stock.

24. Representations of Company. Company represents that this Agreement (a) has
been duly authorized, executed and delivered by it and is a valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) does not require the approval of the stockholders of Company;
and (c) does not and will not violate any law, any order of any court or other
agency of government, Company’s certificate of incorporation or bylaws, each as
amended from time to time, or any provision of any agreement or other instrument
to which Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any material lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever.

25. Specific Performance. Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach of
this Agreement, (a) the Party seeking specific performance will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
Party against whom specific performance is sought will not plead in

 

-14-



--------------------------------------------------------------------------------

defense that there would be an adequate remedy at law; and (c) the Party against
whom specific performance is sought agrees to waive any applicable right or
requirement that a bond be posted. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.

26. Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written. This Agreement binds, and
will inure to the benefit of, the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a Party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that Party of the right to insist upon strict
adherence to that term or any other term of this Agreement in the future.

27. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

28. Governing Law; Forum. This Agreement is governed by and will be construed in
accordance with the laws of the State of Delaware. Each of the Parties
(a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware and any appellate court thereof will have exclusive personal
jurisdiction); (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agrees that it will not bring any action relating to this Agreement or
otherwise in any court other than the such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 31 or in such
other manner as may be permitted by applicable law, will be valid and sufficient
service thereof.

 

-15-



--------------------------------------------------------------------------------

29. Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No Party will seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.

30. Third Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.

31. Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly delivered and received (a) four
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid; (b) one Business Day after being sent for next
Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service; (c) immediately upon delivery by hand; or (d) on the date sent
by email (except that notice given by email will not be effective unless either
(i) a duplicate copy of such email notice is promptly given by one of the other
methods described in this paragraph 31 or (ii) the receiving Party delivers a
written confirmation of receipt of such notice either by email or any other
method described in this paragraph 31 (excluding “out of office” or other
automated replies)). The addresses for such communications are as follows. At
any time, any Party may, by notice given to the other Parties in accordance with
this paragraph 31, provide updated information for notices pursuant to this
Agreement.

If to Company:

Infinera Corporation

140 Caspian Court

Sunnyvale, CA 94089

Attn: David Teichmann, Chief Legal Officer

Email: dteichmann@infinera.com

with a copy (which will not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94063

Attn: Tony Jeffries

Douglas K. Schnell

Email: tjeffries@wsgr.com, dschnell@wsgr.com

If to Oaktree:

Oaktree Optical Holdings, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attn: Amy H. Rice

Email: arice@oaktreecapital.com

 

-16-



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attn: Andrew Freedman

Email: afreedman@olshanlaw.com

32. Representation by Counsel. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

33. Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.

34. Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.

[Signature page follows.]

 

-17-



--------------------------------------------------------------------------------

Very truly yours, INFINERA CORPORATION By:  

/s/ Nancy Erba

  Name: Nancy Erba   Title: Chief Financial Officer

 

ACCEPTED AND AGREED as of the date written above: OAKTREE OPTICAL HOLDINGS, L.P.
By:   Oaktree Fund GP, LLC Its: General Partner By:   Oaktree Fund GP I, L.P.
Its: Managing Member By:  

/s/ Matt Wilson

  Name: Matt Wilson   Title: Authorized Signatory By:  

/s/ Amy Rice

  Name: Amy Rice   Title: Authorized Signatory AMY RICE

/s/ Amy Rice

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Specified Affiliates and Associates

Oaktree Special Situations Fund, L.P.

Oaktree Fund GP, LLC

Oaktree Fund GP I, L.P.

Oaktree Capital I, L.P.

Ocm Holdings I, LLC

Oaktree Holdings, LLC

Oaktree Capital Group, LLC

Oaktree Capital Group Holdings GP, LLC



--------------------------------------------------------------------------------

EXHIBIT B

Form of Press Release

[see attached]